Name: 86/302/EEC: Commission Decision of 10 June 1986 amending for the second time Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-07-11

 Avis juridique important|31986D030286/302/EEC: Commission Decision of 10 June 1986 amending for the second time Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands Official Journal L 189 , 11/07/1986 P. 0049*****COMMISSION DECISION of 10 June 1986 amending for the second time Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands (86/302/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC, of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation No 3768/85/EEC (2) and in particular Articles 9, 9a and 9b, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3) as last amended by Regulation No 3768/85/EEC and in particular Articles 8, 8a and 8b, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4) as last amended by Regulation No 3768/85/EEC, and in particular Articles 7, 7a and 7b, Whereas an outbreak of African swine fever has occurred in the Netherlands; Whereas the Netherlands authorities have immediately forbidden the exportation to other Member States, of live pigs, fresh pigmeat and pigmeat based products coming from an extensive geographically delimited zone around the outbreaks of the disease; Whereas, in addition, the Netherlands authorities have also instituted a ban on the slaughter of all pigs in the specified zone, all movement of pigs and all movement of pigmeat and pigmeat products towards other parts of the territory of the Netherlands; and that the Netherlands authorities have eliminated all the pigs in the infected herds and all the pigs in suspected herds; Whereas this epizootic by its nature represents a danger to pig herds in other Member States resulting from trade in live pigs, fresh pigmeat and pigmeat based products; Whereas the energetic measures adopted by the Netherlands authorities were considered satisfactory; Whereas consequently, the necessary conditions for regionalizing the restrictive measures have been met; whereas the Commission has adopted Decision 86/139/EEC (5), as amended by Decision 86/150/EEC (6), to this end; Whereas no further outbreaks of African swine fever have been confirmed in the Netherlands; whereas, subject to continuation of this favourable disease situation, it is possible to make provisions for the lifting of restrictions in that part of the territory least exposed to the risk of contamination; Whereas the lifting of restrictions is based on assurances given by the Netherlands authorities relating to controls to be applied in relation to the recommencement of slaughter of pigs both in the area which remains prohibited for trade and that in which the restrictive measures may be lifted; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 86/139/EEC is amended as follows: 1. In Article 1, paragraph 1 is replaced by the following: '1. The Netherlands shall not send to other Member States live pigs coming from any part of their territory situated within 3 km round any outbreak of African swine fever confirmed after 1 March 1986.' 2. In Article 1, paragraph 2, the date '24 April 1986' is replaced by '10 June 1986' 3. In Article 2, paragraph 2, the date '24 April 1986' is replaced by '10 June 1986'. 4. In Article 2, paragraph 3 is replaced by the following: '3. However, in the event that no new case of African swine fever occurs in the Netherlands, the prohibitions provided for in paragraph 1 will not apply: - to meat obtained as from 28 April 1986 in the part of the Netherlands described in the Annex, Chapter 2, - to meat obtained as from 3 June 1986 in the part of the Netherlands described in the Annex, Chapter 3.' 5. In Article 3, paragraph 3, the date '24 April 1986' is replaced by '10 June 1986'. 6. In Article 3, paragraph 4 is replaced by the following: '4. In the event that no new case of African swine fever occurs in the Netherlands, the prohibitions provided for in paragraph 1 will not apply: (a) As from 28 April 1986, to meat products prepared in the part of the Netherlands described in the Annex, Chapter 2, and prepared before 14 February 1986 or after 28 April 1986 from meat meeting one of the following conditions: - meat as described in Article 2, paragraph 3, first indent, - meat obtained before 14 February 1986 in the part of the Netherlands described in the Annex, Chapter 2, - meat which is not the subject of restrictions on intra-Community trade because of African swine fever; (b) as from 3 June 1986, to meat products prepared in the part of the Netherlands described in the Annex, Chapter 3, and prepared before 14 February 1986 or after 3 June 1986 from meat meeting one of the following conditions: - meat as described in Article 2, paragraph 3, - meat obtained before 14 February 1986 in the part of the Netherlands described in the Annex, Chapters 2 and 3, - meat which is not the subject of restrictions on intra-Community trade because of African swine fever.' 7. The following Chapter 3 is added to the Annex: 'Chapter 3 That part of the Netherlands delimited: - in the north by the towns of Katwijk aan Zee, Leiden, Rijpwetering and Leimuiden, - in the east by the canal of Teraar as far as Alphen a/d Rijn, by the canal de Gouwe to Gouda and by the river Hollandsche Ijssel to Capelle a/d Ijssel, - in the south by the town of Rotterdam, 's Gravenzande and Hoek van Holland, - in the west by the North Sea except any part of the territory within a 3-km radius of any outbreak of African swine fever confirmed after 1 March 1986.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 108, 25. 4. 1986, p. 57. (6) OJ No L 112, 29. 4. 1986, p. 51.